UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6888


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAHL KING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:01-cr-01024-CMC-4)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamahl King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamahl King appeals from the district court’s order denying reconsideration on his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).           We have

reviewed the record and find that the district court did not abuse its discretion in denying

relief. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of

review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2